DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase “at least one connection opening has a greater axial distance from the cylinder than an other of the at least one connection opening” is indefinite because claim 13 previously recites that “a pipe connection piece [singular]” has at least one connection opening.  The disclosure of the present application, however, indicates that a first connection opening (49) is located on a first pipe connection piece (45-right) (see FIG. 4) and a second connection opening (51) is located on a second connection piece (45-left) (see FIG. 4).  Therefore, it is unclear whether both connection openings are located on a single pipe connection piece, or alternatively, a first connection opening is located on a first pipe connection piece and a second connection opening is located on a second pipe connection piece.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilke (US 5,588,510).
Regarding claim 11, Wilke discloses an adjustable vibration damper (see Abstract, FIG. 1) comprising: a cylinder (2); at least one adjustable damping valve (20); a piston rod (4); a piston (3) at the piston rod that divides the cylinder into two work chambers (11, 12), a first work chamber (11) on a piston rod side and a second work chamber (12) on a side remote of the piston rod (see FIG. 1); a first line (22); a second line (23); and a hydraulic device (9) connected via the first line to the at least one adjustable damping valve (see FIG. 1), which is connected to one of the two work chambers (via (17)), and via the second line (23) at least indirectly to the other of the two work chambers (see FIG. 1).  
Regarding claim 12, Wilke discloses that the hydraulic device is connected via the first line (22) to a first adjustable damping valve (20) of the at least one adjustable damping valve and via a second line (23) to a second adjustable damping valve (21) of the at least one adjustable damping valve (see FIG. 1).  
Regarding claim 13, Wilke discloses LEGAL\45543592\1 14467.0001.000/478819.000a pipe connection piece (see FIG. 1, housing of assembly (5)) having at least one connection opening for the hydraulic device (see FIG. 1, opening connected to (19)) and configured to connect the at least one adjustable damping valve to the cylinder (see FIG. 1, connected via (17)).  
see FIG. 1, portion that houses valve (20), portion that connects to pipe (19)), wherein a first pipe portion is configured as a connection to the cylinder (see FIG. 1, portion that houses valve (20) connected to cylinder via (17)) and a second pipe portion is configured as an adapter comprising the at least one connection opening (see FIG. 1, portion that connects to pipe (19)).  
Regarding claim 17, Wilke discloses that the at least one connection opening is constructed as a portion of a radial channel (see FIG. 1, channel (19) extends in radial direction of channel (22), channel (23) and/or radial direction of cylinder (2)).  
Regarding claim 18, Wilke discloses that one of the at least one connection opening (24) has a greater axial distance from the cylinder than an other (22) of the at least one connection opening (see FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilke (US 5,588,510) in view of Hamilton et al. (US 5,529,152).
Regarding claim 19, Wilke does not disclose that at least one connection opening is arranged to be offset in circumferential direction relative to an electric connection for the at least one adjustable damping valve.
Hamilton teaches an adjustable vibration damper (see Abstract, FIG. 7), wherein at least one connection opening (see Annotated FIG. 7, below, connection opening (A) is located on right-half of valve assembly (420a)) is arranged to be offset in circumferential direction relative to an electric connection for the at least one adjustable damping valve (see Annotated FIG. 7, below, wires (B) are located on left half of valve assembly).
It would have been obvious to locate the electric connection offset relative to the hydraulic opening to avoid interference of the connecting pipe and electrical lines. 

    PNG
    media_image1.png
    768
    492
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
November 17, 2021